DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US Patent Application Publication No. 2009/0008652) (“Ueda”) in view of Chen et al. (US Patent No. 8,729,588) (“Chen”).
Regarding Claim 1, Ueda teaches a light-emitting semiconductor substrate (see Figure 11), which is applied to a light-emitting semiconductor structure (see Figure 11), comprising: a base (Figure 4a, item 21) comprising an upper surface (see Figure 4a, top of 21); and a plurality of particle groups (Figure 4a, items 23) located on the upper surface (see Figure 4a), each of the particle groups comprising Sn, Sn compounds or combinations thereof (¶0052).
Ueda does not specifically teach the particle groups are embodied inside the base dispersedly.  However, Chen teaches including particle groups (Figure 1, item 400) inside the base (Figure 1, item 200) where the particle groups are dispersedly arranged (see Figure 1 – note breaks between each set of groups).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include the discontinuous groups of Ueda inside the base as taught by Chen, as Chen teaches such an arrangement can generate more light scattering centers for a better light scattering effect while also improving the crystal quality during epitaxial growth (column 3, lines 45-51).
Regarding Claim 5, Ueda as modified by Chen further teaches the particle groups are located dispersedly inside the base to form a discontinuous distribution (see Figure 1 of Chen – note breaks between each set of groups).  Ueada as modified by Chen does not specifically teach the discontinuous distribution and the upper surface satisfy A3 ≤ 0.01 x A2, wherein A3 represents an area of the discontinuous distribution, and A2 represents an area of the upper surface. However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the relative surface areas of the particles to open spaces since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The Examiner additionally notes the specific parameters of what is included in each “area” is not required, thus the Examiner could select portions of the substrate which would meet the claim limitation without considering the entirety of each area in the device.
Regarding Claim 6, Ueda as modified does not specifically teach an atomic ratio of the particle groups to the base is smaller than or equal to 0.01, however, it would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the relative atomic ratios of the particle groups to the base since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 7, Ueda as modified by Chen does not specifically teach the particle groups and the base satisfy H1 ≤0.1 x H2, wherein H1 represents a distance perpendicular to the upper surface of the base between each of the particle groups and the upper surface of the  base, and H2 represents a height of the base. However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the relative heights of the particles to heights of the base since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 8, Ueda as modified teaches Claim 1 as indicated above. Ueda does not specifically teach plurality of protrusions integrally formed with the base, the protrusions spaced apart from each other on the upper surface, each of the protrusions comprising at least one inclined surface, wherein the particle groups are located dispersedly under the upper surface and the at least one inclined surface.  However, Chen teaches integral protrusions in the base (see Figure 2A, item 211) which are spaced apart from one another on the upper surface of the base (see Figure 1) with each protrusion comprising at least one inclined surface (see shape of protrusions depicted in Figure 1 or Figure 2A) and particle groups disposed under the upper surface and the at least one inclined surface (see Figure 1, see location of particles 400 – note the lowermost particles are at a height which is under the height of the upper surface and also under the maximum height of the inclined surface).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include particle groups on the inclined surfaces of Chen in the device of Ueda, as Chen teaches such an arrangement can generate more light scattering centers for a better light scattering effect while also improving the crystal quality during epitaxial growth (column 3, lines 45-51).
Regarding Claim 9, Ueda as modified by Chen does not specifically teach the particle groups satisfy H3 ≤0.1 x H4, wherein H3 represents a distance perpendicular to the at least one inclined surface between each of the particle groups and the at least one inclined surface of each of the protrusions, and H4 represents  a distance between a top point of each of the protrusions and the upper surface. However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the relative heights of the particles to heights of the base since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 10, Chen further teaches the particle groups satisfy D2 < D1, wherein D1 represents a density of the particle groups on the at least one inclined surface of each of the protrusions, and D2 represents a density of the particle groups on the upper surface (see Figure 1 of Chen, note the significantly higher density displayed on the inclined surface versus the upper surface).
Regarding Claim 11, Ueda further teaches the base further comprises: a central region (see annotated Figure 4 below); and an outer region (see annotated Figure 4 below) surrounding the central region; wherein the particle groups and the base satisfy D4 < D3, wherein D3 represents a density of the particle groups on the central region, and D4 represents a density of the particle groups on the outer region (see annotated Figure 4a below, note outer region has a density of 2 per region versus the central region has a density of 3 per region, satisfying the requirement of the claims).

    PNG
    media_image1.png
    162
    318
    media_image1.png
    Greyscale

Regarding Claim 12, Ueda further teaches the base is a sapphire base (¶0145).
Regarding Claim 13, Ueda further teaches a light-emitting semiconductor structure (see Figure 11), comprising: a base (Figure 11, item 31) comprising an upper surface (see Figure 11, top of 31); and a plurality of particle groups (Figure 11, items 32) located on the upper surface (see Figure 11), each of the particle groups comprising Sn, Sn compounds or combinations thereof (¶0052), and an epitaxy structure (Figure 11, item 33) located on the light-emitting semiconductor substrate (see Figure 11), wherein a thickness of the epitaxy structure is smaller than or equal to 10 µm (¶0147).
Ueda does not specifically teach the particle groups are embodied inside the base dispersedly.  However, Chen teaches including particle groups (Figure 1, item 400) inside the base (Figure 1, item 200) where the particle groups are dispersedly arranged (see Figure 1 – note breaks between each set of groups).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include the discontinuous groups of Ueda inside the base as taught by Chen, as Chen teaches such an arrangement can generate more light scattering centers for a better light scattering effect while also improving the crystal quality during epitaxial growth (column 3, lines 45-51).






Response to Arguments






Applicant's arguments filed 11/17/22 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to the combination of the references, the Examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding the terminology “inside the base dispersedly,” the Examiner notes this language does not require any particular “dispersion” pattern, thus the presence of the particles in any pattern means the particles must be “inside the base dispersedly.”  The Examiner recommends including structural language specifying the exact dispersion pattern desired (claimed as supported in the specification and drawings as filed, to avoid issues related to new matter). 

Conclusion
















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891